DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       TERRENCE COSGROVE,
                            Appellant,

                                    v.

                        BARBARA COSGROVE,
                             Appellee.

                              No. 4D20-150

                           [February 4, 2021]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Janet Croom, Judge; L.T. Case No. 2019CA000498.

  Jonathan R. Kaplan of Jonathan R. Kaplan, LLC, Jupiter, for appellant.

  Kevin M. Rollin, Esq. of Napier & Rollin, PLLC, Vero Beach, for appellee.

PER CURIAM.

  Affirmed.

GERBER, FORST and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.